UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6799


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

CHRISTIAN DIAMOND BYRD, a/k/a Diamond,

             Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:14-cr-00455-TDC-1)


Submitted: August 24, 2017                                        Decided: August 29, 2017


Before GREGORY, Chief Judge, and SHEDD and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christian Diamond Byrd, Appellant Pro Se. Deborah A. Johnston, Assistant United States
Attorney, Thomas Patrick Windom, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christian Diamond Byrd appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for reduction of sentence. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Byrd, No. 8:14-cr-00455-TDC-1 (D. Md. June 5, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                           AFFIRMED




                                          2